[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 206 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 207 
Upon the facts found by the trial court, the plaintiff has no right of action. The structure now in course of erection by the defendant is upon its own property and within the pier line established by law. It interferes with no right of the plaintiff, and if the argument of the learned counsel for the appellant is sound, the city, by the mere extension of its streets, will deprive the owners of the upland and water front of the enjoyment and improvement of their own premises. A right to do this should be made very plain be *Page 209 
fore a court of equity can be induced to interfere. There is an absence of any express power given to the plaintiff, and there is nothing in the statutes referred to (Laws of 1854, chap. 384, § 13, sub. 2; Laws of 1873, chap. 863, page 1300, § 13, sub. 4) from which it can be implied.
The authority there conferred is, "to regulate wharves and piers owned by the city" or matters connected therewith, or business thereon. These things are not in question. The object of the action is to exclude the defendant from its own property. No good reason has been shown for such interference, and the court below properly refused its aid.
The judgment should be affirmed.
All concur.
Judgment affirmed.